Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 19 is objected to because of the following informalities:
Claims 11 and 19 recite “causing display, on the web page and to the aerial vehicle traveler, a flight schedule corresponding to the flight scheduling data and an indication that the flight schedule is confirmed by the aerial vehicle operator” at the last paragraph of the claims. The absence of “of” preceding “a flight schedule . . .” is a grammatical error. For purposes of this office action these claims will be interpreted as if claim language recited “causing display, on the web page and to the aerial vehicle traveler, of a flight schedule corresponding to the flight scheduling data and of an indication that the flight schedule is confirmed by the aerial vehicle operator.”
Claim 1 recites “send data to the devices associated with the aerial vehicle operations” at the nineteenth line of Claim 1. The use of “operations” in lieu of “operator” is a typographical error. For purposes of this office action this claim will be interpreted as if claim language recited ““send data to the devices associated with the aerial vehicle operators.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-4 and 13-20 recite a system (i.e. a machine or manufacture) and Claims 5-12 recite a method (i.e. a process). Therefore, Claims 1-20 all fall within the one of the four statutory categories of invention of 35 U.S.C. 101.
Step 2A, Prong One
Independent Claim 1 recites the abstract idea of “perform[ing] operations comprising: 
generating an aviation-based user [venue] configured to receive input from 
. . . aerial vehicle owners, 
. . . aerial vehicle operators, 
. . . aerial vehicle flight brokers, and 
. . . aerial vehicle travelers; 
causing display, [to] an aerial vehicle flight broker of the aerial vehicle flight brokers, of a request for information associated with the aerial vehicle flight broker; 
receiving user input data corresponding to the information; 
generating a [space] associated with the aerial vehicle flight broker utilizing the user input data, the [space] configured as a portion of the aviation-based user [venue] and configured to:
receive input from the . . . aerial vehicle travelers; and 
send data to the . . . aerial vehicle operations; 
causing the [space] to display current flight information for aerial vehicles associated with the aerial vehicle flight broker;
receiving, at the [space], traveler input indicating a desire to use an aerial vehicle associated with an aerial vehicle owner and an aerial vehicle operator, the traveler input including a day and a time frame for use of the aerial vehicle;
causing display, [to] the aerial vehicle flight broker, of the traveler input; 
receiving, via the [aerial vehicle flight broker], a command to cause . . . the aerial vehicle operator to [have] display[ed to them] a request to confirm Lee & Hayes PC 509-324-925671 Atty Docket No. C272-0004USscheduling of the aerial vehicle for the use of the aerial vehicle as indicated by the traveler input; 
receiving, via the [aerial vehicle operator], response data indicating confirmation of the use of the aerial vehicle as indicated by the traveler input;
causing . . . the aerial vehicle flight broker to [have] display[ed to them] a notification indicating the confirmation of the use of the aerial vehicle; and 
displaying, via the [space], the confirmation of the use of the aerial vehicle.”
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers (1) generating a venue for different parties, (2) generating a space for a certain party, (3) receiving information related to booking a flight, and (4) displaying information to certain parties, all of which are managing personal behavior by following rules and interacting between people by communicating information (i.e. receiving and displaying information and coordinating and directing a service) and commercial or legal interactions (i.e. the request and fulfillment of the request), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “system,” “processor[s],” “non-transitory computer-readable media,” a “platform,” “devices,” “web page,” and “user interface[s]”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Therefore, Claim 1 recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent) and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of:
(i) a system, comprising: (ii) one or more processors; and (iii) non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations; 
(vi) an aviation-based user platform; 
(v) devices associated with aerial vehicle owners, aerial vehicle operators, aerial vehicle flight brokers, and aerial vehicle travelers; 
(vi) a first device associated with an aerial vehicle flight broker of the aerial vehicle flight brokers;
(vii) generating a web page configured as a portion of the aviation-based user platform associated with the aerial vehicle flight broker utilizing the user input data and configured to send, receive, and display certain information;
(viii) a first user interface associated with the web page and on the first device associated with the aerial vehicle flight broker; and
(ix) a second user interface associated with the aerial vehicle operator to display a request.
The additional elements of (i) a system, comprising: (ii) one or more processors; and (iii) non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations; (Fig. 1. ¶67 shows that the “processor(s) . . . may include . . . components known in the art.”¶68 shows “The memory 118 and/or the memory described with respect to the components of the remote system 102 may include volatile and nonvolatile memory, removable and non- removable media implemented in any method or technology for storage of information, such as computer-readable instructions, data structures, program component, or other data.”), (v) devices associated with aerial vehicle owners, aerial vehicle operators, aerial vehicle flight brokers, and aerial vehicle travelers (¶43 shows that the “device[s]” “may include one or more components such as one or more processors 114, one or more network interfaces 116, memory 118, one or more microphones 120, one or more speakers 122, and/or one or more displays 124.” Therefore, the device would include generic smartphones or laptop computers.), and (vi) a first device associated with an aerial vehicle flight broker of the aerial vehicle flight brokers (¶43 shows that the “device[s]” “may include one or more components such as one or more processors 114, one or more network interfaces 116, memory 118, one or more microphones 120, one or more speakers 122, and/or one or more displays 124.” Therefore, the device would include generic smartphones or laptop computers.), are recited at a high-level of generality, such that, when viewed as whole/ordered combination (Fig. 1), they amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The (iv) platform, (vii) web page, (viii) first user interface, and (ix) second user interface when viewed as whole/ordered combination (Fig. 1 and 4-6. ¶45 shows that the user interfaces may display information, include a searching element, and receive information.), does no more than generally link the use of the judicial exception to a particular technological environment or field of use (online computer environment) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination (Fig. 1 shows elements in combination), do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (iv) platform, (vii) web page, (viii) first user interface, and (ix) second user interface when viewed as whole/ordered combination (Fig. 1 and 4-6. ¶45 shows that the user interfaces may display information, include a searching element, and receive information.) are recited at a high-level of generality and performs generic computer functions (i.e., interfacing with a web-platform) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).
Therefore, the additional elements of: the (i)“system,” (ii) “processor[s],” (iii) “non-transitory computer-readable media,” (iv) a “platform,” (v-vi) “device[s],” (vii) “web page,” and (viii-ix) “user interface[s]”, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination (Fig. 1 shows elements in combination), nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims 2-4 recite the abstract idea of:
“the notification comprises a first notification” (Claim 2-3), and
the operations further comprise:
“receiving an indication that one or more characteristics associated with the use of the aerial vehicle has changed since displaying the confirmation, the one or more characteristics including at least an identifier of a pilot, an identifier of the aerial vehicle, and an identifier of a staff member associated with the aerial vehicle” (Claim 2);
“causing the [space] to display a second notification that the one or more characteristics has changed” (Claim 2);
“receiving, via the [space], an information update from the aerial vehicle traveler” (Claim 3);
“causing a second notification of the information update to be sent to . . . the aerial vehicle operator” (Claim 3); 
“receiving, via the [space], a response from the aerial vehicle operator” (Claim 3);
“causing a third notification of the response to be sent to . . . the aerial vehicle traveler” (Claim 3);
“determining, utilizing flight scheduling data associated with the aviation-based user platform, one or more unscheduled flights associated with the aerial vehicles associated with the aerial vehicle flight broker” Lee & Hayes PC 509-324-925672 Atty Docket No. C272-0004US(Claim 4);
“generating flight data indicating the one or more unscheduled flights and times associated with when the unscheduled flights are available” (Claim 4);
“causing the [space] to display, utilizing the flight data, the one or more unscheduled flights and the times” (Claim 4).
Dependent Claims 2-4, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 2-4 fail to establish claims that are not directed to an abstract idea because the further limitations (1) include more information received, (2) display more notification on the web page, and (3) generating flight data. The further elements of Claims 3-4 (i.e. “a second device” and “a third device”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware (i.e. “a second device” and “a third device”) similar to the generic computer hardware of Claim 1 (i.e. “devices”) or generally link the abstract idea to a particular technology or field of use (i.e. the “web page”) just as in Claim 1.  The organization of the further limitations of Claims 2-4 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract idea of Claim 1 as recited in each of the further limitations of Claims 2-4, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 2-4 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 2-4 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 2-4 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Claims 5-12 recite elements and limitations that are substantially similar to Claims 13-20. Claims 5-12 recite a method embodied by the elements and limitations of Claims 13-20. Therefore, Claims 5-12 are rejected under 35 U.S.C. 101 just as Claims 13-20 are rejected under 35 U.S.C. 101 as discussed below.
Claims 13-16 recite elements and limitations that are substantially similar to Claims 1-5. Therefore, Claims 13-16 are rejected under 35 U.S.C. 101 just as Claims 1-5 are rejected under 35 U.S.C. 101 as discussed above.
Dependent Claims 17-20 recite the abstract idea of the “operations further comprising:”
“receiving, via the [space], a search query for unscheduled flights, the search query indicating a desired departure time and one or more attributes of a desired aerial vehicle” (Claim 17);
“determining that the unscheduled flight is associated with the one or more attributes and the desired time corresponds to the time” (Claim 17);
“wherein causing the [space] to display the unscheduled flight and the time comprises causing the [space] to display the unscheduled flight and the time based at least in part on the unscheduled flight being associated with the one or more attributes and the desired time corresponding to the time” (Claim 17);
“receiving, via the [space], proxy authorization input from the aerial vehicle traveler, the proxy authorization input authorizing a user profile of a person other than the aerial vehicle traveler to request and confirm use of the aerial vehicles on behalf of the aerial vehicle traveler” (Claim 18)
“storing an indication of the proxy authorization input in a [storage space] associated with the aviation-based user [venue]” (Claim 18);
“determining the user profile is associated with the traveler input indicating the desire to use the aerial vehicle” (Claim 18);
“determining, based at least in part on the indication, that the user profile is authorized to request and confirm use of the aerial vehicle on behalf of the aerial vehicle traveler” (Claim 18);
“wherein causing display of the traveler input [to] the aerial vehicle flight broker is based at least in part on the user profile being authorized to request and confirm the use of the aerial vehicle” (Claim 18);
“querying a [storage space] associated with the aviation-based user [venue] for flight information associated with the aerial vehicle, the aerial vehicle operator, and a scheduled flight of the aerial vehicle” (Claim 19);
“receiving traveler identifying information about the aerial vehicle traveler via the [space] of the aerial vehicle flight broker” (Claim 19);
“generating flight scheduling data utilizing the flight information and the traveler identifying information” (Claim 19);
“sending the flight scheduling data to the aerial vehicle operator for confirmation of the flight scheduling data” (Claim 19);
“receiving confirmation from the aerial vehicle operator that the flight scheduling data is accurate” (Claim 19);
“causing display, on the [space] and to the aerial vehicle traveler, a flight schedule corresponding to the flight scheduling data and an indication that the flight schedule is confirmed by the aerial vehicle operator” (Claim 19);
“causing, utilizing the aviation-based user [venue], funds to be transferred from a first account associated with the aerial vehicle traveler to a second account associated with the aviation-based user platform” (Claim 20); and
“in response to a predetermined event occurring, causing:” (Claim 20)
“a first portion of the funds to be transferred from the second account to a third account associated with the aerial vehicle flight broker” (Claim 20), and
“a second portion of the funds to be transferred from the second account to a fourth account associated with the aerial vehicle operator” (Claim 20).
Dependent Claims 17-20, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 17-20 fail to establish claims that are not directed to an abstract idea because the further limitations include (1) searching unscheduled flights based on attributes, (2) displaying results of the search, (3) enabling passengers to assign proxy authority, and (4) confirming flight schedule with passenger, operator, and broker. The further elements of Claims 18-19 (i.e. “a database”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware (i.e. “a database”) similar to the generic computer hardware of Claim 1 (i.e. “computer-readable media” and a “processor” performing the operation of “receiving user input data”). The organization of the further limitations of Claims 17-20 fail to integrate an abstract idea into a practical application just as discussed above for Claim 13. Additionally, performing the abstract idea of Claim 13 as recited in each of the further limitations of Claims 17-20, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 13. Therefore, Claims 17-20 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 17-20 fail to establish that the claims provide an inventive concept, just as in Claim 13. Therefore, Claims 17-20 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 11, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of “Private Jet Management Estimates, Everything You Need to Know About Ownership” (David “Riley” Select Aero, https://www.select.aero/private-jet-management-estimates/ Nov. 24, 2020).
Regarding Claim 1, Moser discloses “A system, comprising: one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations” (Fig. 1 and ¶¶16-18. See also ¶24 and ¶92.) comprising: 
“generating an aviation-based user platform configured to receive input from devices associated with aerial vehicle [management], devices associated with aerial vehicle operators, devices associated with aerial vehicle flight brokers, and devices associated with aerial vehicle travelers” (Fig. 1 and ¶¶16-18 shows that the platforms can be accessed by computer devices. Fig. 7 and ¶¶71-72 shows that Passenger 702, Broker 708, Operators 716 and New Entities (New Co. Including Billing and Management persons) 724 access the shared web services 706. Fig. 1 and ¶45 shows that the management application platform 110 enables the performance of “a variety of business functions” including “to perform profitably and cost analyses.”);
“causing display, on a first device associated with an aerial vehicle flight broker of the aerial vehicle flight brokers, of a request for information associated with the aerial vehicle flight broker” (The broadest reasonable interpretation of this limitation includes a portion of a process of a broker registering with the platform. Specification ¶175 and block 1304 of Fig. 13 provides an example of “a request for information associated with the aerial vehicle flight broker,” stating that “the request for information may query the broker for information associated with the broker, the operators associated with the broker, the owners associated with the broker, aerial vehicles associated with the broker, and/or other information associated with flights to be offered by the broker for booking by travelers.” Therefore, the broadest reasonable interpretation of ”a request for information associated with the aerial vehicle flight broker” read in light of the specification includes information associated with flights to be offered by the broker for booking by the traveler (i.e. the desired flight details of the traveler.). Moser Fig. 2A-2D and ¶46 show that “user interface” used to access the “customer/user application platform” utilizes a screen (i.e. a display). ¶43 shows that “The customer/user application platform 106 can be used by . . . brokers to . . . access information from the central data store 102 and to obtain flight information.” Fig. 9A and ¶82 show that the “automated broker quoting process (900) . . . is initiated by obtaining (902) [desired] flight details [(i.e. the “request for information associated with the aerial vehicle flight”)].” ¶23, ¶81, and ¶91 show that the desired flight details, originating from the traveler, can be received automatically or entered by a broker. In a situation where the desired flight details (i.e. the “the request for information associated with the aerial vehicle flight”), the broker must have been displayed the desired flight details from the traveler. Alternatively, ¶83 and ¶89 show that if the broker’s role is automated, and the search for flights matching the desired flight details entered by the traveler has not yielded any results, the broker is notified of the failed search. In this notification, the broker would likely be displayed the desired flight details which yield no matches in the search.);
“receiving user input data corresponding to the information,” the information being the information associated with the aerial vehicle flight broker (The broadest reasonable interpretation of this limitation includes a portion of a process of a broker registering with the platform. As shown above “the information” taught by Moser is at least the desired flight details. Therefore, the broadest reasonable interpretation of this limitation also includes receiving the data that corresponds to the desired flight details. ¶16, ¶19-23, ¶43, and ¶¶56-57 shows that information can be received and stored in the “central data store.” Therefore, the “information” discussed above (i.e. desired flight details) is stored as data, which has been “reciev[ed]” as “user input data.” Examiner notes that a “user” has not been limited to a traveler, broker, operator, or owner.)
“generating a web page associated with the aerial vehicle flight broker utilizing the user input data,” (Fig. 7 and ¶¶71-72 shows “shared web services 706.” Fig. 6 and ¶¶68-69 shows “a retail/broker application website 602, that (together with the consumer mobile application 601) can execute much of the functionality of the customer/user application platform discussed above.” ¶16 shows that the functionality of the customer user application includes utilizing the user input data (i.e. desired flight details) to book a flight. Therefore, Moser teaches that the website generated is associated with the broker utilizing the desired flight details.) “the web page configured as a portion of the aviation-based user platform” (Fig. 6 and ¶¶68-69 show that “Retail/Broker Application Website 602” is apart of the booking platforms.) “and configured to” (The broadest reasonable interpretation of this limitation includes a portion of a process of a customer searching for a flight):
“receive input from the devices associated with aerial vehicle travelers” (Fig. 7 and ¶¶71-72 show that “passenger 702” uses “consumer module 704” to access “shared web services 706” for booking requests.” Fig. 5 and ¶¶60-61 show a portal which travelers may send and receive information to a portal to the operators. Fig. 9A and ¶¶82-84 show that the booking process is initiated by traveler entering flight details 902.); and
“send data to the devices associated with the aerial vehicle operations;” (Fig. 7 and ¶¶71-72 show that  “web service 706” interfaces with “operator 716.” Fig. 5 and ¶¶60-61 show that “operators 502” receive, and provide a quote in response to, the traveler’s request.)
“causing the web page to display current flight information for aerial vehicles associated with the aerial vehicle flight broker” (The broadest reasonable interpretation of this limitation includes a portion of a process of a customer searching for a flight. Fig. 5 and ¶61 shows “Preferably, each of the operators 502 has a system as described above for receiving and automatically processing requests for availability of flights and generating price quotes, all in real-time, or otherwise allows the portal 504 access to the operator's systems such that the portal 504 can execute such functionality.” Fig. 9C and ¶88 shows that the quotes from the operators (i.e. current flight information for aerial vehicles) are displayed.);
“receiving, at the web page, traveler input indicating a desire to use an aerial vehicle associated with an aerial vehicle [management] and an aerial vehicle operator, the traveler input including a day and a time frame for use of the aerial vehicle” (The broadest reasonable interpretation of this limitation includes a portion of a process of a customer selecting a result of the search. Fig. 9A and ¶¶82-84 show that the booking process is initiated by traveler entering flight details 902. Fig. 5 and ¶63 show that “The illustrated portal 504 may generate user interface screens similar to those described above that enable the customer/user 508 to input information regarding the purpose, date, and other requirements for a desired flight.” The “information regarding the purpose, date, and other requirements for a desired flight” of ¶63 teaches “the traveler input including a day and a time frame for use of the aerial vehicle.”);
“causing display, via a first user interface associated with the web page and on the first device associated with the aerial vehicle flight broker, of the traveler input” (The broadest reasonable interpretation of this limitation includes a portion of a process of a customer selecting a result of the search. Fig. 2A-2D and ¶46 show that “user interface” used to access the “customer/user application platform” utilizes a screen (i.e. a display). ¶43 shows that “The customer/user application platform 106 can be used by . . . brokers to . . . access information from the central data store 102 and to obtain flight information.” Fig. 9A and ¶82 show that the “automated broker quoting process (900) . . . is initiated by obtaining (902) [desired] flight details [(i.e. the “request for information associated with the aerial vehicle flight”)].” ¶23, ¶81, and ¶91 show that the desired flight details, originating from the traveler, can be received automatically or entered by a broker. In a situation where the desired flight details (i.e. the “the request for information associated with the aerial vehicle flight”), the broker must have been displayed the desired flight details from the traveler. Alternatively, ¶83 and ¶89 show that if the broker’s role is automated, and the search for flights matching the desired flight details entered by the traveler has not yielded any results, the broker is notified of the failed search. In this notification, the broker would likely be displayed the desired flight details which yield no matches in the search.); 
“receiving, via the first user interface, a command to cause a second user interface associated with the aerial vehicle operator to display a request to confirm Lee & Hayes PC 509-324-925671 Atty Docket No. C272-0004USscheduling of the aerial vehicle for the use of the aerial vehicle as indicated by the traveler input” (The broadest reasonable interpretation of this limitation includes a portion of a process of a customer selecting a result of the search and booking that flight. Fig. 7 and ¶¶71-72 shows operators connection to “shared web services 706.” ¶88 shows “The predetermined number of best quotes can then be presented (976) to the broker/customer. The broker/customer then selects (978) a quote and signs (980) (e.g., electronically) a contract and arranges (982) payment. Automated flight planning may then be run (984) for the selected flight plan.” The selecting a quote from a plurality of quotes at step 978 of Fig. 9C teaches the receiving of the command. The automated flight planning of step 984 of Fig. 9C and further shown in Fig. 8A-8C, functions as, or contains within, confirming the scheduling of the aerial vehicle, and therefore includes a request to confirm that scheduling. Fig. 8A-8C and ¶73 show the flight planning process, which culminates in the “fil[ing] of a flight plan with the FAA 878” and “produc[ing] flight planning packet for pilots 882.”); 
“receiving, via the second user interface, response data indicating confirmation of the use of the aerial vehicle as indicated by the traveler input” (The broadest reasonable interpretation of this limitation includes a portion of a process of a customer selecting a result of the search and booking that flight. Fig. 8A-8C and ¶73 show the flight planning process, which culminates in the “fil[ing] of a flight plan with the FAA 878” and “produc[ing] flight planning packet for pilots 882.” Fig. 7 and ¶¶71-72 shows operators connection to “shared web services 706.” ¶¶16-17 and ¶22 shows that flight information is received and stored in the central database. Receiving this flight information functions as a confirmation of the use of the aerial vehicle.);
“causing the first device associated with the aerial vehicle flight broker to display a notification indicating the confirmation of the use of the aerial vehicle” (Fig. 7 and ¶¶71-72 show that “broker 708” “may access the shared web services 706 to obtain price quotes, information about empty legs or other flight information.” It is interpreted that the “my flights/my customers” function of Fig 6 and ¶69 enable the display of the broker’s brokered flights to the broker.); and 
“displaying, via the web page, the confirmation of the use of the aerial vehicle” (Fig. 7 and ¶¶71-72 show that “broker 708” “may access the shared web services 706 to obtain price quotes, information about empty legs or other flight information.” It is interpreted that the “my flights/my customers” function of Fig 6 and ¶69 enable the display of the broker’s brokered flights to the broker.). 
Moser does not teach that  “devices associated with aerial vehicle [management]” are “devices associated with aerial vehicle owners.”
Riley teaches that “devices associated with aerial vehicle [management]” are “devices associated with aerial vehicle owners” (Riley Pages 2-8 shows that private jet owners can hire management companies, like Select Aero, to perform management functions (i.e. Maintenance, Accounting, Monthly and Quarterly Management Reports, and other legal or administrative needs) on behalf of the owner. Because the owner hires the management company, the device associated the device associated with the management is the device associated with the owner.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riley with Moser because Riley teaches that an owner hiring a private plane management company reduces the time investment of the owner necessary for owning a private plane (Page 2 shows “At Select Aero, we understand that our clients lead busy lives. You do not have the time to, or interest in handling legal documents, aircraft maintenance, and other responsibilities required with private jet management. Owning a private jet can be a full-time job in itself. Our team of aviation specialists pride themselves in exceptional aircraft management.”). Thus, combining Riley with Moser furthers the interest taught in Riley, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4, Moser and Riley discloses “The system of claim 1” as shown above. Moser further discloses:
“determining, utilizing flight scheduling data associated with the aviation-based user platform, one or more unscheduled flights associated with the aerial vehicles associated with the aerial vehicle flight broker” (¶16 shows “Examples of flight information that may be entered or accessed [via customer/user application platform] include . . . desired/available aircraft.” ¶25 shows “an operator can use the platform to make information about available resources, e.g., empty legs, available to many potential users or customers.”);
“generating flight data indicating the one or more unscheduled flights and times associated with when the unscheduled flights are available” (¶27 and ¶¶82-83. See also ¶42.); and 
“causing the web page to display, utilizing the flight data, the one or more unscheduled flights and the times” (¶27 and ¶¶82-83. See also ¶42.).  
Regarding Claim 5, the elements and limitations of Claim 5 are substantially similar to the elements and limitations of Claim 13. Claim 5 recites a method which is embodied by the elements and limitations of Claim 13. Therefore, Moser and Riley disclose the elements and limitations of Claim 5, just as discussed below regarding Claim 13.
Regarding Claims 8-9, the elements and limitations of Claims 8-9 are substantially similar to the elements and limitations of Claims 16-17. Claims 8-9 recites a method which is embodied by the elements and limitations of Claim 16-17. Therefore, Moser and Riley discloses the elements and limitations of Claim 8-9, just as discussed below regarding Claim 16-17.
Regarding Claim 11, the elements and limitations of Claim 11 are substantially similar to the elements and limitations of Claim 19. Claim 11 recites a method which is embodied by the elements and limitations of Claim 19. Therefore, Moser and Riley discloses the elements and limitations of Claim 11, just as discussed below regarding Claim 19.
Regarding Claim 13, the elements and limitations of Claim 13 are substantially similar to the elements and limitations of Claim 1. Therefore, Moser and Riley discloses the elements and limitations of Claim 13, just as discussed above regarding Claim 1.  
Regarding Claim 16, the elements and limitations of Claim 16 are substantially similar to the elements and limitations of Claim 4. Therefore, Moser and Riley discloses the elements and limitations of Claim 13, just as discussed above regarding Claim 4.  
Regarding Claim 17, Moser discloses “The system of claim 16” as shown above. Moser and Riley further discloses that “the operations further compris[e]:”
“receiving, via the web page, a search query for unscheduled flights, the search query indicating a desired departure time and one or more attributes of a desired aerial vehicle” (Fig. 9A step 902 and ¶¶82-83.); 
“determining that the unscheduled flight is associated with the one or more attributes and the desired time corresponds to the time” (Fig. 9A step 904 and ¶¶82-83.); and 
“wherein causing the web page to display the unscheduled flight and the time comprises causing the web page to display the unscheduled flight and the time based at least in part on the unscheduled flight being associated with the one or more attributes and the desired time corresponding to the time” (Fig. 9A and ¶¶82-83 shows the search “may involve consideration of the desired plane characteristics, the departure date, a return date if applicable, any commitments of the aircraft during the transient time and the maintenance schedule of aircraft under consideration.” See also ¶84. Fig. 9C step 976 and ¶88 show displaying the search results.).
Regarding Claim 19, Moser and Riley discloses “The system of claim 13” as shown above. Moser further discloses that “the operations further compris[e]:” 
“querying a database associated with the aviation-based user platform for flight information associated with the aerial vehicle, the aerial vehicle operator, and a scheduled flight of the aerial vehicle” (¶42 shows searching a database. Fig. 9A step 904 and ¶¶82-83 shows searching for flight information. See also ¶20.); 
“receiving traveler identifying information about the aerial vehicle traveler via the web page of the aerial vehicle flight broker” (¶48 and ¶66.); 
generating flight scheduling data utilizing the flight information and the traveler identifying information (¶¶66-67. ¶67 shows that after receiving passenger information “the portal 504 may then execute a variety of additional functionality related to generating flight plans, executing regulatory filings, scheduling resources and the like.”); 
“sending the flight scheduling data to the aerial vehicle operator for confirmation of the flight scheduling data” (Fig. 8C step 882. ¶¶73-74 show that the “functionality may be automated though it may pull certain inputs from the central data store or otherwise obtain information from a pilot or flight planner.” See also Fig. 7.);
receiving confirmation from the aerial vehicle operator that the flight scheduling data is accurate (¶17 and ¶44. ¶44 shows that “the system 100 is operative to automatically plan flights and execute regulatory filings.” Fig. 8C step 882. ¶¶73-74 show that the “functionality may be automated though it may pull certain inputs from the central data store or otherwise obtain information from a pilot or flight planner.” See also Fig. 7. See also Fig. 10. See also ¶65.); and 
“causing display, on the web page and to the aerial vehicle traveler, a flight schedule corresponding to the flight scheduling data and an indication that the flight schedule is confirmed by the aerial vehicle operator” (Fig. 7 shows that the traveler access the website. Fig. 9C and ¶¶88 show signing a contract. Fig. 6 and ¶69 shows “my flights” functionality. See also ¶65.).  
Claims 2-3, 6-7, 10, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of “Private Jet Management Estimates, Everything You Need to Know About Ownership” (David “Riley” Select Aero, https://www.select.aero/private-jet-management-estimates/ Nov. 24, 2020) and US-20090210262-A1 (“Rines”).
Regarding Claim 2, Moser teaches
“wherein the notification comprises a first notification” (Fig. 6 and ¶69 shows that “Retail/Broker Application Website 602” contains “quote request,” “auto quote generation,” “digital contract signoff,” and “my flights/my customers.” Fig. 7 and ¶¶71-72 show that “broker 708” “may access the shared web services 706 to obtain price quotes, information about empty legs or other flight information.” It is interpreted that the “my flights/my customers” function of Fig 6 and ¶69 enable the display of the broker’s brokered flights to the broker.);
“receiving an indication that one or more characteristics associated with the use of the aerial vehicle has changed . . .” (¶¶58-60 show that a “risk management system” may “change flight offerings, price flights, change routing, retire equipment, change scheduling, or otherwise manage risk.” Changes flight offerings, price flights, change routing, retire equipment, change scheduling, or otherwise manage risk are changes in “one or more characteristics associated with the use of the aerial vehicle.” When the “risk management system” of ¶¶58-60 changes one of the characteristics, an indication of that change is received (i.e. the act of changing the characteristic is receipt of an indication of the change).)
 “the one or more characteristics including at least an identifier of a pilot, an identifier of the aerial vehicle, and an identifier of a staff member associated with the aerial vehicle” (¶¶82-83 and ¶89 show aircraft “characteristics” are used in selecting available aircraft. ¶19 shows that “flight information” includes “pilot identification,” “the equipment, the personnel, [and] the client.” ¶20 shows that the operator (i.e. pilot) enters “flight information.” See also ¶46, ¶48, and ¶51.); and 
“causing the web page to display [information of] the one or more characteristics . . .” (¶60. ¶¶82-83 and ¶89 show aircraft “characteristics” are used in selecting available aircraft. ¶46 shows “The screen 200 also includes a button for entering or updating user preferences, e.g., relative to equipment [or] crew . . . .”).
Moser does not teach:
“receiving an indication that one or more characteristics associated with the use of the aerial vehicle has changed since displaying the confirmation” and
“causing the web page to display a second notification that the one or more characteristics has changed.”
Rines teaches that
“receiving an indication that one or more characteristics associated with the use of the aerial vehicle has changed since displaying the confirmation” (¶89 “The ATS 380 may accommodate changes automatically in response to changes, including changes initiated by the traveler, organizer, or other party, and/or caused by changes in the available travel options. If changes occur during the trip, the changes may be accommodated by the ATS 380, and updates may be sent directly to the traveler's scheduling application or to the client travel application 370, which in turn may update the traveler's calendar.” See also ¶¶92-94.) and
“causing the web page to display a second notification that the one or more characteristics has changed” (¶89. See also ¶¶92-94.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riley with Moser because Riley teaches that an owner hiring a private plane management company reduces the time investment of the owner necessary for owning a private plane (Page 2 shows “At Select Aero, we understand that our clients lead busy lives. You do not have the time to, or interest in handling legal documents, aircraft maintenance, and other responsibilities required with private jet management. Owning a private jet can be a full-time job in itself. Our team of aviation specialists pride themselves in exceptional aircraft management.”). Thus, combining Riley with Moser furthers the interest taught in Riley, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rines with Moser and Riley because Rines teaches that automatically finding a new flight and updating flight information, without user input, enhances user experience (¶3 and¶95.). Thus, combining Rines with Moser and Riley furthers the interest taught in Rines, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, Moser teaches
“wherein the notification comprises a first notification” (Fig. 6 and ¶69 shows that “Retail/Broker Application Website 602” contains “quote request,” “auto quote generation,” “digital contract signoff,” and “my flights/my customers.” Fig. 7 and ¶¶71-72 show that “broker 708” “may access the shared web services 706 to obtain price quotes, information about empty legs or other flight information.” It is interpreted that the “my flights/my customers” function of Fig 6 and ¶69 enable the display of the broker’s brokered flights to the broker.),
“causing [information] be sent to a second device associated with the aerial vehicle operator” (Fig. 7 and 9A-9C.), and
“receiving, via the web page, [information] from the aerial vehicle operator” (Fig. 7 and 9A-9C. ¶¶71-72 show that “broker 708” “may access the shared web services 706 to obtain price quotes, information about empty legs or other flight information.”). 
Moser does not teach that 
“receiving, via the web page, an information update from the aerial vehicle traveler; 
causing a second notification of the information update to be sent to a second device associated with the aerial vehicle operator; 
receiving, via the web page, a response from the aerial vehicle operator; and 
causing a third notification of the response to be sent to the a third device associated with the aerial vehicle traveler.”
Rines teaches
 “receiving, via the web page, an information update from the aerial vehicle traveler” (¶¶89-90. See also ¶144. ¶141 shows “The traveler may respond, such as to identify one or more selections or request changes.”); 
“causing a second notification of the information update to be sent to a second device associated with the aerial vehicle operator” (¶139 shows “The ATS 380 first accesses reservation systems (215) to determine availability and cost of airlines, hotels, cars or any other needed or requested arrangement.” ¶141 shows “The ATS 380 may confirm the reservation (235) with arrangements that are needed such as a round trip airline ticket, a car, and a hotel.”); 
“receiving, via the web page, a response from the aerial vehicle operator” (¶141 shows “The ATS 380 may confirm the reservation (235) with arrangements that are needed such as a round trip airline ticket, a car, and a hotel.”); and 
“causing a third notification of the response to be sent to the a third device associated with the aerial vehicle traveler” (Fig. 2 and ¶140 shows that the travel plan is sent to traveler for “confirmation 225.” ¶142 shows that the traveler’s calendar may be updated after the change is confirmed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rines with Moser and Riley because Rines teaches that automatically making changes to the trip prohibits user from manually initiating travel arrangements, further enhancing user experience (¶3). Thus, combining Rines with Moser and Riley furthers the interest taught in Rines, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, the elements and limitations of Claim 6 are substantially similar to the elements and limitations of Claim 14. Claim 6 recites a method which is embodied by the elements and limitations of Claim 14. Therefore, Moser in view of Riley and Rines discloses the elements and limitations of Claim 6, just as discussed below regarding Claim 14.
Regarding Claim 7, the elements and limitations of Claim 7 are substantially similar to the elements and limitations of Claim 15. Claim 7 recites a method which is embodied by the elements and limitations of Claim 15. Therefore, Moser in view of Riley and Rines discloses the elements and limitations of Claim 7, just as discussed below regarding Claim 15.
Regarding Claim 10, the elements and limitations of Claim 10 are substantially similar to the elements and limitations of Claim 18. Claim 10 recites a method which is embodied by the elements and limitations of Claim 18. Therefore, Moser in view of Riley and Rines discloses the elements and limitations of Claim 10, just as discussed below regarding Claim 18.
Regarding Claim 14, the elements and limitations of Claim 14 are substantially similar to the elements and limitations of Claim 2. Therefore, Moser in view of Riley and Rines discloses the elements and limitations of Claim 14, just as discussed above regarding Claim 2.
Regarding Claim 15, the elements and limitations of Claim 15 are substantially similar to the elements and limitations of Claim 3. Therefore, Moser in view of Riley and Rines discloses the elements and limitations of Claim 15, just as discussed above regarding Claim 3.  
Regarding Claim 18, Moser teaches the “system of claim 13” as described above. Moser further teaches “causing display of the traveler input on the first device associated with the aerial vehicle flight broker is based at least in part on [receiving traveler input data]” (Fig. 6 and ¶69 shows that “Retail/Broker Application Website 602” contains “quote request,” “auto quote generation,” “digital contract signoff,” and “my flights/my customers.” Fig. 7 and ¶¶71-72 show that “broker 708” “may access the shared web services 706 to obtain price quotes, information about empty legs or other flight information.” It is interpreted that the “my flights/my customers” function of Fig 6 and ¶69 enable the display of the broker’s brokered flights to the broker. ¶83 shows that the “an automated broker quoting process (900)” includes notifying broker if no flights were identified.).
Moser does not teach
“receiving, via the web page, proxy authorization input from the aerial vehicle traveler,
the proxy authorization input authorizing a user profile of a person other than the aerial vehicle traveler to request and confirm use of the aerial vehicles on behalf of the aerial vehicle traveler;
storing an indication of the proxy authorization input in a database associated with the aviation-based user platform; 
determining the user profile is associated with the traveler input indicating the desire to use the aerial vehicle;
determining, based at least in part on the indication, that the user profile is authorized to request and confirm use of the aerial vehicle on behalf of the aerial vehicle traveler; and 
“[receiving traveler input data] is based at least in part on the user profile being authorized to request and confirm the use of the aerial vehicle.”
Rines teaches that 
“receiving, via the web page, proxy authorization input from the aerial vehicle traveler,
the proxy authorization input authorizing a user profile of a person other than the aerial vehicle traveler to request and confirm use of the aerial vehicles on behalf of the aerial vehicle traveler” (Fig. 7 and ¶101 shows that a PIN is verified to authorize a travel request from a non-registered user. Fig. 2 and ¶135 show that traveler registration / preferences 202 is received directly from the traveler, not the traveler’s proxy. See also ¶98. ¶46 shows that “The proxy may be any appropriate individual, . . . , such as a traveler's assistant or spouse.” ¶46 further shows that “ the ATS 380 may be adapted to permit a traveler's wife to take selected actions, such as to obtain tickets to a favorite sporting event while the couple is traveling and have the event show up in her husband's calendar without any involvement from the husband.” ¶46 demonstrates a method of a known, identifiable person (i.e. wife) acting as a proxy. ¶99 shows that “family members” are known by the system sufficiently to be contacted in an emergency. Fig. 1 shows a database of “other attendee travel data 125.” See also ¶47. ¶53 shows that “traveler profile 320” “may also contain the names and IDs of individuals that can make or change travel arrangements for them.”);
“storing an indication of the proxy authorization input in a database associated with the aviation-based user platform” (¶135 shows storage of traveler profile 203.); 
“determining the user profile is associated with the traveler input indicating the desire to use the aerial vehicle” (Fig. 7 and ¶101 shows that a PIN is verified to authorize a travel request from a non-registered user. See also ¶98. ¶46 shows that alternative to the “mechanism” of using a PIN, the proxy can be an “appropriate individual,” such as “traveler's assistant or spouse.” Because ¶98 and ¶101 teach determining and authorizing based on PIN, the alternative proxy taught in ¶46 of the traveler’s wife (i.e. not merely a PIN holder) would carry the same processes of determining authorizing, however, based on identity (i.e. not PIN as proxy is based on user identity, not inclusion of PIN in message).);
“determining, based at least in part on the indication, that the user profile is authorized to request and confirm use of the aerial vehicle on behalf of the aerial vehicle traveler” (Fig. 7 and ¶101 shows that a PIN is verified to authorize a travel request from a non-registered user. See also ¶98. ¶46 shows that alternative to the “mechanism” of using a PIN, the proxy can be an “appropriate individual,” such as “traveler's assistant or spouse.” Because ¶98 and ¶101 teach determining and authorizing based on PIN, the alternative proxy taught in ¶46 of the traveler’s wife (i.e. not merely a PIN holder) would carry the same processes of determining authorizing, however, based on identity (i.e. not PIN as proxy is based on user identity, not inclusion of PIN in message).); and 
“wherein [receiving traveler input data] is based at least in part on the user profile being authorized to request and confirm the use of the aerial vehicle” (Fig. 2 and ¶46, ¶98, ¶101.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rines with Moser and Riley because Rines teaches that using a proxy enables emergency travel changes and enables an Executive’s assistant to better assist by not requiring direct Executive action (¶46), which further solves the problem of the traveler having to manually enter travel related information (¶¶2-3). Thus, combining Rines with Moser and Riley furthers the interest taught in Rines, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170032682-A1 ("Moser") in view of “Private Jet Management Estimates, Everything You Need to Know About Ownership” (David “Riley” Select Aero, https://www.select.aero/private-jet-management-estimates/ Nov. 24, 2020) and US-20130144668-A1 (“Puri”).
Regarding Claim 12, the elements and limitations of Claim 12 are substantially similar to the elements and limitations of Claim 20. Claim 12 recites a method which is embodied by the elements and limitations of Claim 20. Therefore, Moser in view of Riley and Puri discloses the elements and limitations of Claim 12, just as discussed below regarding Claim 20.
Regarding Claim 20, Moser teaches the “system of claim 13” as described above. Moser further teaches “causing, utilizing the aviation-based user platform, funds to be transferred from a first account associated with the aerial vehicle traveler to . . . a fourth account associated with the aerial vehicle operator” (Fig. 5 and ¶66 shows “settlement network 506” as part of “portal 504” between “customer/user 508” and “operator 502.”)
Moser does not teach that
“causing, utilizing the aviation-based user platform, funds to be transferred from a first account associated with the aerial vehicle traveler to a second account associated with the aviation-based user platform; and
in response to a predetermined event occurring, causing: 
a first portion of the funds to be transferred from the second account to a third account associated with the aerial vehicle flight broker: and 
a second portion of the funds to be transferred from the second account to a fourth account associated with the aerial vehicle operator.”
Puri teaches
“causing, utilizing the aviation-based user platform, funds to be transferred from a first account associated with the aerial vehicle traveler to a second account associated with the aviation-based user platform” (Fig. 11 and ¶60 show that GFC web server receives reservation payment.); and
“in response to a predetermined event occurring, causing” (¶¶59-60 show that commission is based on nature of brokers relationship (i.e. exclusivity), which is a predetermined state.):
“a first portion of the funds to be transferred from the second account to a third account associated with the aerial vehicle flight broker” (Fig. 11 and ¶60 show that GFC web server receives reservation payment, then from that, brokers receive their commission.); and 
“a second portion of the funds to be transferred from the second account to a fourth account associated with the aerial vehicle operator” (Fig. 1 and 11 show payment from GFC web server to operator.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riley with Moser because Riley teaches that an owner hiring a private plane management company reduces the time investment of the owner necessary for owning a private plane (Page 2 shows “At Select Aero, we understand that our clients lead busy lives. You do not have the time to, or interest in handling legal documents, aircraft maintenance, and other responsibilities required with private jet management. Owning a private jet can be a full-time job in itself. Our team of aviation specialists pride themselves in exceptional aircraft management.”). Thus, combining Riley with Moser furthers the interest taught in Riley, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Puri with Moser and Riley because Puri teaches that receiving the payment via the web server and having the web server allocate funds enables brokers and operators to no longer “compete” for funds, while remaining “competitive,” which creates a more efficient and effective market (¶23). Thus, combining Puri with Moser and Riley furthers the interest taught in Puri, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20210150647-A1 (“Fisher”) shows a computer system for booking charter flights.
US-20200065920-A1 (“Cohen”) shows a charter reservation system which eliminates the need for an intermediate broker.
US-20040030593-A1 (“Webster”) shows a charter system that matches trips with available aircraft.
US-20060020496-A1 (“Azzarello”) shows an online system for booking a charter flight.
US-8452625-B2 (“Maguire”) shows managing an inventory of aircraft to be allocated to charted flights.
US-20090119135-A1 (“Schoeman”) shows a method for real time generation of charter flights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628